Title: To Thomas Jefferson from Henry Alexander Scammell Dearborn, 17 October 1822
From: Dearborn, Henry Alexander Scammell
To: Jefferson, Thomas


Much respected Sir,
Custom House Boston
Octo. 17. 1822—
The enclosed letter was received this morning from Messrs. Dodge & Oxnard of Marseilles, by the Brig Bad.I shall with great pleasure take charge of the articles & will ship them to your agent in Richmond, to whom the former were sent, by the first vessel that leaves here. As soon as the freight bill has been presented & the amount of duties ascertaind I will forward the amount.With sentiments of the highest respect, your most Obt. Sevt.H. A. S. Dearborn